DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a plane outer surface” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the axial extension" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "the axial extension" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheer (US 5085307). 
Claim 1. Scheer discloses in figures 1 and 2 the following:

    PNG
    media_image1.png
    798
    690
    media_image1.png
    Greyscale

Claim 2. Scheer discloses an impression 18 and an associated projection 18a run annularly around the opening 1a.
Claim 3. Scheer discloses the impression 18 and the associated projection 18a run centrically to the central axis 1b of the end disk.
Claim 6. Scheer discloses a plurality of circumferentially spaced apart impressions 18 and associated projections 18a are provided.
Claim 9. Scheer discloses in figure 1 all projections 18a define a plane outer surface arranged in a radial plane to the central axis of the end disk.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer in view of in view of Yamashita, (US 8657088). 
Claim 4. Scheer discloses in figure 2 a plurality of radially spaced apart circumferential impressions and projections.
Scheer does not disclose annular impressions and associated projections are provided. 
Yamashita discloses in figures 3a and 3b a clutch plate which includes a friction material, well known to those of ordinary skill in the art, the friction material forming grooves and impressions on the face of the clutch plate. The grooves and impressions annularly and circumferentially placed on the clutch plate.


Claim 5. Scheer does not disclose the impressions are concentric with each other.
Yamashita discloses the impression are concentric with each other.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to incorporate the teaching of Yamashita to modify the Scheer with cocentrically placed grooves and impressions on the clutch plate. This construction makes it possible to obtain a predetermined transmitting torque while securing the pressure difference between the front and rear sides of the lock-up piston when the lock-up clutch is operated to carry out the torque transmission while allowing the slips between the front cover and the lock-up piston (col 4, lines 50-55).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scheer (US 5085307) in view of in view of Miyazaki et al, (US 8714331), hereinafter referred to as Miyazaki.
Claim 7. Scheer does not disclose the impressions and corresponding projections thereof form circular or oval surfaces.
Miyazaki discloses the impressions 68 and the corresponding projections 68a thereof form circular surfaces or oval surfaces.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to incorporate the teaching of Miyazaki to modify the Scheer to include circular surfaces from the impressions and corresponding projections. The impressions and projections protrude toward an abutting directions to as to abut against the clutch plates and inflict a load upon the plates (col 8, line 12-14).

    PNG
    media_image2.png
    723
    682
    media_image2.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of in view of Riggle et al, (US 6311815), hereinafter referred to as Riggle.
Claim 12. Miyazaki does not disclose a method of manufacturing an assembly of a plurality of end disks of a multi-disk clutch, each end disk having a ring plate which has a central opening and at least one axial impression on one front side, via which a corresponding projection is formed on the opposite front side, the end disks being made of sheet metal and each having the same sheet metal wall thickness, the axial extension of the 
Riggle discloses a method of manufacturing an assembly of a plurality of disks of a multi-disk clutch, each disk having a ring plate which has a central opening and at least one axial impression on one front side, via which a corresponding projection is formed on the opposite front side, the end disks being made of sheet metal and each having the same sheet metal wall thickness (col 5, lines 13-27), the axial extension of the projections being different when comparing the end disks with each other, characterized by the following steps: providing ring plates of sheet metal, which all have the same sheet metal wall thickness and the same external dimensions, and manufacturing of end disks differing in their axial disk thickness by producing impressions of different depths and thus projections which differ in their axial extent by means of a forming tool, in particular always by means of the same forming tool which penetrates the end disks at different depths. Riggle incorporates varying texturing process into traditional 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to incorporate the teaching of Riggle to modify the Miyazaki with the manufacturing process of Riggle to produce metal clutch disks of a repeatable bi-dimensional pattern exhibiting a surface profile which is plateau-like in appearance, the texture comprising a regular pattern of curvilinear recesses defining island-like features (abstract). The manufacturing process provides a significant increase in the useful life of the separator plate or clutch pack assembly compared with the prior art (col 5, lines 8-9).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art, Miyazaki, discloses a circular impression and corresponding projection with a load placed upon the clutch assembly, however Miyazaki does not disclose an oval impression or projection. 
Claims 10 and 11 are allowed. The closest prior art, Miyazaki, discloses a similar clutch assembly made of sheet metal, with two outer elements having an impression and a corresponding projection. However, Miyazaki 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY E BELL whose telephone number is (571)272-4624.  The examiner can normally be reached on M-F 6:30 am - 4:30 pm cst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/TRACEY E. BELL/         Examiner, Art Unit 3655     


/CHARLES A FOX/         Supervisory Patent Examiner, Art Unit 3655